Citation Nr: 1707657	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-21 633	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for heart disease.
 
2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability since June 27, 2007.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from January 1971 to December 1972.
 
This case was previously before the Board of Veterans' Appeals (Board) in July 2013 and February 2016 at which times it was remanded for further development.  Following the requested development, the VA Appeals Management Center confirmed and continued the denial of entitlement to service connection for heart disease and an initial compensable rating for a bilateral hearing loss.  Thereafter, the case was returned to the Board for further appellate action.
 
 
FINDINGS OF FACT
 
1.  Chronic, identifiable heart disease was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.  
 
2.  Since June 27, 2007, the Veteran's bilateral hearing loss disability has been manifested by Level 1 hearing acuity in each ear.  
 
 
CONCLUSIONS OF LAW
 
1.  Heart disease is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).
 
2.  Since June 27, 2007, the criteria for an initial compensable rating for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for heart disease and for an increased initial rating for a hearing loss.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.
 
In June 2007, the Veteran filed claims of service connection for heart disease and a hearing loss disability.  VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims.  Following the notice to the Veteran, the RO fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  
 
In January 2008, the RO denied entitlement to service connection for heart disease, and granted entitlement to a bilateral hearing loss with a noncompensable rating, effective June 27, 2007.  Where an underlying claim for service connection has been granted, and there is disagreement as to downstream questions, such as the percentage rating assigned, the claim has been substantiated and there is no need to provide additional notice of the types of evidence and information necessary to substantiate the claim.  VAOPGCPREC 8-03 (2003), 69 Fed. Reg. 25,180 (2004).  
 
Throughout the appeal, VA has assisted the Veteran in obtaining identified and available evidence to substantiate his claim.  He has not identified any outstanding information which could support his appeal; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Therefore, the Board will proceed to the merits of the appeal.
 
Heart Disease
 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See, e.g., Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 
 
For certain disabilities, such as heart disease, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
The Veteran contends that his current atherosclerotic heart disease was first manifested by chest pain during service, and that therefore service connection for heart disease is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against that claim.  
 
The Veteran is competent to report what he experienced during and since his separation from service.  For example, he is competent to report that he first experienced chest pain in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing heart disease.  The question of an etiologic relationship between heart disease and any incident during his service involves a medical determination.  Thus, the question of etiology in this case is not competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable heart disorder uncorroborated by evidence from service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  
 
The  Veteran's service entrance examination report is negative for any complaints or clinical findings of a heart disorder.  The Veteran answered, "Yes", when asked if he then had, or had ever had, chest pains, however, he answered, "No", when asked if he then had, or had ever had, heart disease, shortness of breath, or hypertension.  The Veteran's December 1972 separation examination report shows that his heart and vascular system, lungs and chest were normal.  Chest X-ray was also normal, and his blood pressure was within normal limits.

Chronic, identifiable heart disease is not clinically shown to have been manifested until the mid-2000s.  Private medical records from July 2006 note coronary artery disease, and in January 2007, following cardiac catheterization at the Bay Medical Center, the diagnoses were non-ischemic cardiomyopathy and stenosis.  In April 2007, the diagnoses were atherosclerotic coronary artery disease and mitral valve insufficiency.  
 
In January 2014, the Veteran submitted various medical articles regarding heart disease.  These articles, however, they did not refer specifically to the Veteran's case, and no medically competent individual has found that they applied to the assertion that heart disease was first manifested in or as a result of the appellant's service.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)
 
The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical evidence of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In April 2016 VA examined the Veteran to determine the nature and etiology of his heart disease.  Following the examination the examiner confirmed the diagnoses of coronary artery disease and cardiomyopathy.  The VA examiner recognized that the Veteran had reported chest pain on the one occasion in service.  However, he noted that the medical literature showed many possible causes of chest pain such as heart-related causes, digestive causes, muscle and bone causes, lung related causes, and other causes such as panic attacks.  Moreover, the examiner noted that at the same time the Veteran had reported chest pain in service, he had denied that he then had, or that he had ever had, heart disease.  The examiner's review of the Veteran's service records was negative for any findings of heart disease.  The examiner noted that coronary artery disease and cardiomyopathy were diagnosed in 2007.  In light of this evidence, the VA examiner opined that it was less likely than not that the Veteran's heart disease had had its onset in service.   There is no competent opinion to the contrary.
 
Absent any findings of chronic identifiable heart disease in service; the initial diagnosis many years after service; and the lack of a competent opinion linking heart disease to service, the evidence preponderates against entitlement to service connection for heart disease.  Accordingly, service connection is not warranted, and the appeal is denied.  
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 
 
Hearing Loss 
 
The Veteran contends that his hearing acuity is worse than reflected by his initial noncompensable rating.  Therefore, he maintains that an increased rating warranted.  The Board finds, however, that after carefully considering the claim in light of the record and the applicable law that the preponderance of the evidence is against that claim.  As such, the claim will be denied.
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing the average of audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 
 
The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection has been granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Since service connection for the Veteran's bilateral hearing loss disability became effective June 27, 2007, VA has examined the Veteran's hearing on three separate occasions to determine the severity of that disorder.  Following audiometric testing in December 2007, the Veteran's puretone threshold averages in the applicable voice range (after rounding) were 38 decibels in the right ear and 39 decibels in the left ear.  Speech reception testing was 96 percent in the right ear and 94 percent in the left ear.  
 
During audiometric testing in August 2013, the Veteran's puretone threshold averages in the applicable voice range (after rounding) were 21 decibels in the right ear and 23 decibels in the left ear.  Speech reception testing was 96 percent, bilaterally.  
 
Following audiometric testing in April 2016, the Veteran's puretone threshold averages in the applicable voice range (after rounding) were 38 decibels, bilaterally.  Speech reception testing was 94 percent, bilaterally.  The Veteran stated that his hearing loss disability affected his work, because it impaired his ability to communicate.
 
The findings from each of the VA audiometric examinations translate to level I hearing acuity in each ear.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII (2016).  The Veteran states that his hearing loss disability made it difficult to communicate with others at work.  However, he has not presented any evidence from any former employer to corroborate his contentions or showing an actual impairment in the appellant's ability to work.  Indeed, the evidence of record suggests otherwise.  For example, the report of an August 2015 VA psychiatric examination shows that the Veteran held his latest job with the Department of Defense for 32 years, prior to retiring in 2013.  Such evidence suggests that the Veteran's hearing loss disability did not significantly hinder his work performance.  
 
In light of the foregoing discussion, the Board finds the preponderance of the evidence is against entitlement to a compensable rating for his bilateral hearing loss disability.  Thus, an increased rating is not warranted at this time.  
 
In arriving at the foregoing decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability.  38 C.F.R. § 3.321 (2016).  However, the symptoms presented by the Veteran are fully contemplated by the rating schedule.  Not only does the rating schedule provide for higher ratings for increased symptoms, there is no evidence that his disability picture is exceptional when compared to other veterans with the same disorder.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 

ORDER
 
Entitlement to service connection for heart disease is denied.


 
Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


